Case 19-33605-sgj11 Doc 33 Filed 01/16/20           Entered 01/16/20 12:28:58        Page 1 of 6



Ammar Dadabhoy
Wong Fleming
State Bar No: 24088812
77 Sugar Creek Center Blvd., Suite 401
Sugar Land, TX 77478
Phone: (281) 340-20704
Fax: (866) 240-0629
Email: adadabhoy@wongfleming.com
ATTORNEYS FOR CREDITOR BMO HARRIS BANK N.A.

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 In re: Pappy’s Trucking, LTD                  §                 Case No. 19-33605
                                               §                   (Chapter 11)
                                               §
                                               §

   BMO HARRIS BANK N.A.’S MOTION FOR RELIEF FROM AUTOMATIC STAY


PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS REQUIRED TO
THIS MOTION, OR THE ALLEGATIONS IN THE MOTION MAY BE DEEMED
ADMITTED, AND AN ORDER GRANTING THE RELIEF SOUGHT MAY BE ENTERED
BY DEFAULT. ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK
OF THE UNITED STATES BANKRUPTCY COURT AT ELDON B. MAHON U.S.
COURTHOUSE 501 W. 10TH ST. FORT WORTH, TX 76102-3643. BEFORE CLOSE OF
BUSINESS ON February 3, 2020, WHICH IS AT LEAST 14 DAYS FROM THE DATE OF
SERVICE HEREOF. A COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING
PARTY AND ANY TRUSTEE OR EXAMINER APPOINTED IN THE CASE. ANY
RESPONSE SHALL INCLUDE A DETAILED AND COMPREHENSIVE STATEMENT AS
TO HOW THE MOVANT CAN BE “ADEQUATELY PROTECTED” IF THE STAY IS TO BE
CONTINUED.


       BMO Harris Bank N.A. (“BHB” or “Creditor”), a creditor in the captioned proceeding,

files this Motion for Relief from the Automatic stay under 11 U.S.C. 362(d) and permit it to sell

personal property described herein below and in support would show the Court the following:


                                               VENUE




                                              -1-
Case 19-33605-sgj11 Doc 33 Filed 01/16/20             Entered 01/16/20 12:28:58      Page 2 of 6



        1.     This Court has jurisdiction over this matter by virtue of the jurisdiction conferred

upon it under 28 U.S.C. § 157, which characterizes this matter as a “core proceeding” arising in a

case under Title 11, United States Code.

                                                  FACTS

        2.     On September 24, 2015, Pappy’s Trucking, Inc. (“Debtor”) executed a Loan and

Security Agreement (“Agreement 1”) with General Electric Capital Corporation which was later

assigned to BHB (a copy of transfer agreement attached as Exhibit A and Agreement 1 as Exhibit

B, which are incorporated by reference herein)

        3.     To secure the payment of the indebtedness, Debtor granted a security interest in the

following to BHB:

 Year Manufacturer          Model                 Description               Serial Number

 2016    KENWORTH           W900                  W900                      1NKWXPEX6GJ117704

 2016    BRIDGE KING MIXER                        MIXER                     110HZ1502246

        4.     Accordingly, BHB has duly perfected its security interest in the Vehicles evidenced

by the Certificate of Titles attached as Exhibit C.

        5.     On September 24, 2015, John Reeder (“Guarantor”) executed a personal guaranty

guaranteeing Debtor’s obligations to General Electric Capital Corporation. (a copy of guaranty

agreement attached hereto as Exhibit D.)

        6.     On September 29, 2015, Pappy’s Trucking, Inc. (“Debtor”) executed a Loan and

Security Agreement (“Agreement 2”) with General Electric Capital Corporation which was later

assigned to BHB (a copy of transfer agreement attached as Exhibit A and Agreement 2 as Exhibit

E, which are incorporated by reference herein.)




                                                -2-
Case 19-33605-sgj11 Doc 33 Filed 01/16/20             Entered 01/16/20 12:28:58       Page 3 of 6



        7.     To secure the payment of the indebtedness, Debtor granted a security interest in the

following to BHB:

 Year Manufacturer          Model                 Description                Serial Number

 2016    KENWORTH           W900                  W900                       1NKWXPEX8GJ117705

 2016    BRIDGE KING MIXER                        MIXER                      110HZ1502247



        8.     Accordingly, BHB has duly perfected its security interest in the Vehicles evidenced

by the Certificate of Titles attached as Exhibit C.

        9.     On November 14, 2019, Debtor filed a voluntary petition for relief under Title 11

U.S.C. Chapter 11, staying actions as specified in § 362 of the code.

        10.    As of the date of filing, Movant, is a holder of a secured claim in this case, the

Debtor owes Creditor $177,465.26 with 18% interest accruing thereafter, as evidenced by

Creditor’s filed Proof of Claim 1-1 and Proof of Claim 1-2. Movant is the holder of a valid and

perfected lien on the property.

        11.    Accordingly, Creditor has a claim in the amount of $177,465.26 as evidenced by

Creditor’s filed Proof of Claim 1-1 and Proof of Claim 1-2.

        12.    Debtor has defaulted by failing to pay for the tractors as contracted under the

agreement. See Exhibits B, E, and F. Debtor is delinquent in the amount of $7,656.93.

                                         REQUESTED RELIEF

        13.    Movant requests that the stay be lifted for cause based on Debtor’s failed to provide

sufficient adequate protection for depreciation. The vehicle continues to depreciate by reason of

time and Creditor requests the stay be lifted in order to proceed with the sale of collateral. The

proceeds from the sale will be credited towards any amount owed by Debtor.




                                                -3-
Case 19-33605-sgj11 Doc 33 Filed 01/16/20              Entered 01/16/20 12:28:58         Page 4 of 6



        14.    Alternatively, if the motion to Lift Automatic Stay is not granted, Creditor requests

and moves that the Debtor be ordered pursuant to Section 361 of the Code, to provide Debtor with

adequate protection for the value of its interest in the property and requests the full balance of the

vehicle be paid pursuant to the terms of the contract and recover attorney’s fees expended herein

together with costs of court pursuant to 11 U.S.C. §506

        WHEREFORE, BMO Harris Bank N.A. prays that (a) the Court grant Creditor’s motion

for relief from stay, (b) Creditor is permitted to foreclose upon its security interest in the property

described below, (c) the movant recover its attorney’s fees and costs expended in this behalf; (d)

and for such other and further relief to which movant may be justly entitled regarding the following

collateral:

 Year Manufacturer          Model                 Description                  Serial Number

 2016    KENWORTH           W900                  W900                         1NKWXPEX6GJ117704

 2016    BRIDGE KING MIXER                        MIXER                        110HZ1502246

 2016    KENWORTH           W900                  W900                         1NKWXPEX8GJ117705

 2016    BRIDGE KING MIXER                        MIXER                        110HZ1502247




                                               Respectfully submitted,


                                               WONG FLEMING

                                               By: _/s/ Ammar Dadabhoy/s/
                                                    Tariq A. Zafar
                                                    Texas Bar No. 24038048
                                                    Email: tzafar@wongfleming.com
                                                    Ammar Dadabhoy (pro hac vice)
                                                    Texas Bar No. 24088812
                                                    Email: adadabhoy@wongfleming.com




                                                 -4-
Case 19-33605-sgj11 Doc 33 Filed 01/16/20                Entered 01/16/20 12:28:58     Page 5 of 6



                                                     77 Sugar Creek Center Blvd., Suite 401
                                                     Sugar Land, Texas 77478
                                                     Tel. (281) 340-2074
                                                     Fax. (866) 240-0629
                                                     Attorneys for Creditor
 Date: January 16, 2020                              BMO Harris Bank N.A.



                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing has been served on all interested parties as listed below by
depositing same in the U.S. Mail, postage prepaid, and/or by electronic mail on January 16,
2020.

Pappy’s Trucking, LTD.                         via CMRR: #7018-0680-0000-6368-7413
2218 Woodhollow Drive
Mesquite, TX 75150

Joyce Lindauer                                 via email at <joyce@joycelindauer.com>
Law Offices of Joyce Lindauer
2007 E. Lamar Boulevard, Ste 200
Arlington, TX 76006
(817) 505-1499
Fax : 817-549-7200

U.S. Trustee                                   via CMRR: #7018-0680-0000-6368-7420
1100 Commerce Street
Room 976
Dallas, TX



And to all parties on the attached: List of Creditors.


All other parties requesting notice via ECF

                                               /s/ Ammar Dadabhoy
                                                 Ammar Dadabhoy




                                                -5-
Case 19-33605-sgj11 Doc 33 Filed 01/16/20            Entered 01/16/20 12:28:58       Page 6 of 6



                             CERTIFICATE OF CONFERENCE

Movant certifies that prior to filing this motion an attempt was made to confer with the Debtor(s)’
counsel (or with Debtor(s), if pro se) either by telephone, by e-mail or by facsimile, by the
following person on the following date and time: Ammar Dadabhoy emailed Debtor’s counsel on
December 30, 2019 and on January 7, 2020 and has not received word regarding Debtor position
on this motion. As such, it is assumed that this motion is opposed. If requested by debtor or
debtor’s counsel, a payment history in the form attached to this motion was provided at least two
days, excluding intermediate weekends and holidays, before this motion was filed. Counsel
certifies its compliance with Bankruptcy Rule 4001.

                                                                 _/s/Ammar Dadabhoy ________
                                                                    Ammar Dadabhoy




                                               -6-
